Citation Nr: 1517915	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic back strain with degenerative disc disease.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for sinusitis.  

4.  Entitlement to service connection for sleep apnea.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In the July 2009 rating decision, the RO increased the Veteran's disability rating for sinusitis from zero to 10 percent, effective September 1, 2002, then assigned a noncompensable rating, effective April 7, 2009.  However, as will be discussed below, because this reduction was improper, the issue is being remanded for additional development.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 10 percent for chronic back strain with degenerative disc disease; entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee; and entitlement to a disability rating in excess of 10 percent for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's sleep apnea manifested during service, or is causally related to a disease, injury or event in service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of 


particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in December 2008 satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to the claim that have not already been obtained and associated with the record.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claim, as there is no competent lay or medical evidence to suggest that she developed sleep apnea or any other sleep disorder during service.  There has also been no competent evidence presented to establish that her current sleep apnea is the result of some incident of active duty service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as will be discussed in greater detail below, there is no evidence that the Veteran complained of, sought treatment for, or was diagnosed with sleep apnea until 2006, four (4) years after her separation from service.  Further, as a layperson, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as attributing sleep apnea to some aspect of military service.  Accordingly, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

The Veteran avers that she first developed sleep apnea during service, manifested by loud snoring, and has experienced the disorder ever since.  Review of the Veteran's voluminous service treatment records fails to reveal evidence of complaints of, or treatment for snoring, or a diagnosis of sleep apnea or any other sleep disorder.  Although the Veteran now states that she reported experiencing loud snoring at the time of her February 2002 service retirement examination, the examination report revealed normal findings for the nose, mouth and throat, and neurological system.  There is also no indication on the accompanying report of medical history that the Veteran reported experiencing snoring or frequent trouble sleeping.  Although she stated in the report that she had or was experiencing shortness of breath, she explained that this referred to clogged nasal passages and breathing problems climbing stairs.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining her then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Post-service treatment reports reveal that the Veteran did not seek treatment for snoring or sleep apnea until approximately March 2005, when she was seen with complaints of snoring; she was given a referral to the sleep clinic.  In June 2005, she underwent a polysomnogram at the Bethesda National Navy Medical Center, and was diagnosed with mild obstructive sleep apnea.  During a follow-up visit in January 2006, the clinician noted that the Veteran's upper airway revealed no obvious anatomical abnormalities or obstruction, but that she was overweight and had not completed a CPAP (continuous positive airway pressure) titration study.  In June 2006, she underwent a CPAP polysomnogram, and was diagnosed with obstructive sleep apnea.  Subsequent treatment reports show that, although the Veteran continued receiving treatment for her sleep disorder, there are no statements from her treating clinicians, or even from the Veteran herself, relating her obstructive sleep apnea to a past history of snoring in service.   

The Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for sleep apnea.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current sleep apnea and any incident of service.  

In addition to the medical evidence, the Board has considered the Veteran's statements concerning her condition, including her contention that she was told by her fellow soldiers that she snored.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex neurological disorder, such as sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, although, as noted above, the Veteran received complete VCAA notice, informing her of the evidence necessary to support a service connection claim, she has failed to present any probative evidence to suggest a connection between her obstructive sleep apnea, diagnosed three years after service, and active duty.

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

With regard to the issues of entitlement to increased disability ratings for chronic back strain with degenerative disc disease and degenerative joint disease of the right knee, the Veteran's most recent examination was in 2008.  As nearly seven years has passed since that evaluation, a new examination is needed to reassess the severity of these service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the issue of entitlement to an increased disability rating for sinusitis, in a February 2003 rating decision, the Cleveland RO increased the Veteran's disability rating for this disorder from zero to 10 percent, effective September 1, 2002.  However, in a July 2006 rating decision, the St. Louis RO indicated that the Veteran's disability evaluation for sinusitis was continued at zero percent. Thereafter, in an April 2009 statement, the Veteran requested that VA explain the discrepancy between the September 2002 and February 2003 rating decisions and asked that the 10 percent rating be acknowledged as correct.  As noted above, however, in a July 2009 rating decision, the RO advised the Veteran that the 10 percent rating, which had been in effect since September 1, 2002, was being reduced to zero percent, effective April 7, 2009, the approximate date of receipt of the Veteran's inquiry.




In general, where a reduction in an evaluation of a service-connected disability is warranted, VA must notify the veteran of this proposed reduction and provide him or her with at least 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown , 5 Vet. App. 413, 417-18 (1995).

Although the 10 percent disability rating for the Veteran's sinusitis had been in effect for more than five years at the time of the July 2009 rating decision, the RO neither afforded her the 60-day notice required under 38 C.F.R. § 3.105(e), nor provided any evidence that her service-connected sinusitis had undergone sustained material improvement.  Accordingly, a remand is warranted to allow the RO to either restore the Veteran's 10 percent disability rating for sinusitis, or provide her with notice of a proposed reduction, including scheduling her with another VA examination to determine whether there has been sustained material improvement of the condition under the ordinary conditions of life.

The case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's chronic back strain with degenerative disc disease, degenerative joint disease of the right knee and sinusitis since August 2010 and associate with the e-file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 





2.  Request that the Veteran identify all non-VA health care providers who have treated her for these disorders since August 2010.  THE VETERAN IS HEREBY NOTIFIED THAT SHE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HER FOR CHRONIC BACK STRAIN WITH DEGENERATIVE DISC DISEASE, DEGENERATIVE JOINT DISEASE OF THE RIGHT KNEE AND SINUSITIS.
After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of her chronic back strain with degenerative disc disease and degenerative joint disease of the right knee.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurologic abnormalities associated with her back disorder.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's back and right knee disorders, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's back and right knee disabilities on her occupational functioning and activities of daily living.

THE CLINICIAN MUST SPECIFICALLY REPORT WHETHER THERE IS ANY CLINICAL OR OBJECTIVE EVIDENCE TO SUPPORT THE VETERAN'S SUBJECTIVE REPORTS AS PRESENTED. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her sinusitis.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.

The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically indicate how many (if any) incapacitating episodes per year of sinusitis the Veteran has that require prolonged antibiotic treatment, and how many (if any) non-incapacitating episodes per year of sinusitis are characterized by headaches, pain and purulent discharge or crusting.  A complete rationale for all opinions expressed must be included in the examination report.

5.  If the AOJ determines, based on review of the updated treatment records, as well as the results of the examination report, that a reduction in the disability rating for the Veteran's sinusitis is warranted, it must prepare and send the Veteran a new rating proposing the reduction, setting forth all material facts and reasons for the proposed action.  The Veteran must be notified of the contemplated action and furnished detailed reasons therefor, and must be given 60 days in order to present additional evidence to show that compensation payments should be continued at their present level.  

6.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


